DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 2, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schweppe et al (US 5,726,390; hereinafter Schweppe).
	Regarding claim 1, Schweppe discloses an electrical bushing (1), comprising: a conductor (2); a conductive polymer screen (4); and an insulating body (3), the conductive polymer screen (4) having a first region and a second region (see figure 1), the insulating body (3) being molded over at least a portion of the conductor (2) and being molded over the first region of the screen (4, see figure 1), the second region of the screen extends outward from the insulating body to define an exterior flange (4; see figure 1).
	Regarding claim 5, Schweppe discloses an electrical bushing (1) consisting of a conductor (2), a conductive polymer screen (4), and an insulating body (3), the insulating body (3) being molded over at least a portion of the conductor (2) and being molded over a first region of the screen (see figure 1), the screen (4) having a second region that extends outward from the insulating body to define an exterior flange (4; see figure 1).
Regarding claim 9, Schweppe discloses a method of forming an electrical bushing (1), comprising: seating a screen (4) in a cup portion of a mold so that an outer surface of the screen (4) is seated against an inner surface of the cup portion (see figure 1); inserting a conductor (2) into the mold and through the screen (4); closing the mold; and injecting an insulator material (3) into the mold so that the insulator material (3) flows through holes in a first region of the screen, the insulator material (3) forming an insulator body over at least a portion of the conductor (2) and over the first region of the screen (see figure 1), the outer surface forming part of a second region of the screen (4) that extends outward from and over an outer portion of the insulating body (3, see figure 1).
	Regarding claim 10, Schweppe discloses an electrical bushing (1), comprising: a conductor (2); a conductive polymer screen (4) having a first region and a second region; and an insulating body (3), wherein at least a portion of the conductor (2) and the first region of the screen (4) are encased in and form an integral unit with the insulating body (see figure 1), and wherein the second region of the screen (4) extends outward from the insulating body to define an exterior flange (4; see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schweppe et al (US 5,726,390; hereinafter Schweppe) in view of Hamm (US 4,965,407).
Regarding claim 2, Schweppe discloses the claimed invention except for the insulating body being an epoxy. Hamm teaches an electrical bushing (10) having an insulating body comprising an epoxy (column 3 lines 12-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make insulating body of an epoxy as taught by Hamm to make the bushing of a material to provide proper insulation for outdoor use.
	Regarding claim 3, the modified Schweppe discloses the bushing (1), wherein the epoxy is cycloaliphatic epoxy (as taught by Hamm; see column 3 lines 12-20).
Regarding claim 6, Schweppe discloses the claimed invention except for the insulating body being an epoxy. Hamm teaches an electrical bushing (10) having an insulating body comprising an epoxy (column 3 lines 12-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make insulating body of an epoxy as taught by Hamm to make the bushing of a material to provide proper insulation for outdoor use.
	Regarding claim 7, the modified Schweppe discloses the bushing (1), wherein the epoxy is cycloaliphatic epoxy (as taught by Hamm; see column 3 lines 12-20).
Regarding claim 11, Schweppe discloses the claimed invention except for the insulating body being an epoxy. Hamm teaches an electrical bushing (10) having an insulating body comprising an epoxy (column 3 lines 12-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make insulating body of an epoxy as taught by Hamm to make the bushing of a material to provide proper insulation for outdoor use.
	Regarding claim 12, the modified Schweppe discloses the bushing (1), wherein the epoxy is cycloaliphatic epoxy (as taught by Hamm; see column 3 lines 12-20).

5.	Claims 4, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schweppe et al (US 5,726,390; hereinafter Schweppe) in view of Wheeler (US 4,505,033).
Regarding claim 4, Schweppe discloses the claimed invention except for the conductive polymer screen comprises ethylene propylene diene monomer rubber.  Wheeler teaches an electrical bushing comprising parts made of ethylene propylene diene monomer rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive polymer screen comprises ethylene propylene diene monomer rubber as taught by Wheeler to improve flexibility and to provide outstanding weathering properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 8, Schweppe discloses the claimed invention except for the conductive polymer screen comprises ethylene propylene diene monomer rubber.  Wheeler teaches an electrical bushing comprising parts made of ethylene propylene diene monomer rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive polymer screen comprises ethylene propylene diene monomer rubber as taught by Wheeler to improve flexibility and to provide outstanding weathering properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 13, Schweppe discloses the claimed invention except for the conductive polymer screen comprises ethylene propylene diene monomer rubber.  Wheeler teaches an electrical bushing comprising parts made of ethylene propylene diene monomer rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive polymer screen comprises ethylene propylene diene monomer rubber as taught by Wheeler to improve flexibility and to provide outstanding weathering properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dais et al (US 8,952,257), Kampe et al (US 8,861,165), Guillemette et al (US 6,346,677), Sauer (US 3,257,501), Smith (US 2,155,846), Dhlamini (US 11,146,053), Sumimoto et al (US 10,283,242), Sjoberg et al (US 10,210,969), Engels et al (US 9,947,442) disclose an electrical bushing.

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 7, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848